DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment(s) and Claim Status
In the Amendment filed November 29, 2021, claims 1, 3-5, 7-8 and 10-12 were amended, claims 2 and 9 were canceled and claims 1, 3-8 and 10-13 have been presented for further consideration.

In light of the applicant’s amendments and [corresponding] arguments, the presented revisions have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chandrasekaran et al., US Patent Application Publication No. 2016/0132773 and Albert et al., “Smart Meter Driven Segmentation: What Your Consumption Says About You”.  The following action has been updated to address the presented amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekaran et al., US Patent Application Publication No. 2016/0132773 (published May 12, 2016, hereinafter CHANDRASEKARAN), in view of Albert et al., “Smart Meter Driven Segmentation: What Your Consumption Says About You” (available to the public on September 23, 2012, hereinafter ALBERT).

As per claim 1, CHANDRASEKARAN teaches of an energy operation support system comprising:
an energy management apparatus configured to manage at least one or more management target configured to consume energy (see fig. 1, and par. 5, and 18: the knowledge manager interfaces with storage and control elements to facilitate the distribution of energy); and
a user terminal configured to transmit and receive information to and from the energy management apparatus via a network (see fig. 2-3, and par. 17-18: system relies on several input/output devices for the user to interface with the system in providing input for question/answer sessions, as well as capturing system operative data),
wherein the energy management apparatus includes an energy management controller configured to prepare a question regarding a behavior of a user who uses the at least one or more management target, the energy management controller configured to transmit the question prepared to the user terminal (see fig. 3-4 and par. 2 and 36: the information handling system consist of information handlers which formulate questions and interface with users and databases, the knowledge management system which further engages with control elements of the system to facilitate energy control),
wherein the user terminal includes a user terminal controller configured to transmit a question answer regarding the question received to the energy management controller when receiving the question transmitted from the energy management 
wherein the energy management controller predicts an energy consumption amount of the at least one or more management target based on the question answer received when receiving the question answer transmitted from the user terminal controller (see fig. 4, and par. 49-51: system initiates predicted event scenarios based on question and answer dialogs between the user and system processing),
wherein when receiving a request-to-send of information regarding a demand response from the energy management controller, the user terminal controller transmits preregistration information (e.g., considered by the examiner as system initiated questions used to gather data in order to make an operational decision (e.g., considered by the examiner as related profile data, time, use, etc.)) according to the request-to-send to the energy management controller (see fig. 3 and par. 23, 49-51: the information handling system prompts user input format (via a questionnaire, wherein the knowledge manager may be configured respective of at least user profile and location data) to a computer interface),
wherein when receiving the pre-registration information from the user terminal controller (see par. 36-37: during the question/answer analysis phase, the system relies on predetermined profile and end user characteristic data as a source for considering behavioral outcomes), the energy management controller prepares a question that induces a behavior of a demand response of the user based on the pre-registration information received and conventional result information regarding the demand response, prepared to the user terminal (see fig. 3-4, and par. 36-37: profiling components set the stage for determining/ outlining behavioral technics resulting from predetermined characteristics and system generated QA input to target, segment or and transmits the question wherein when further receiving the question transmitted from the energy management controller, the user terminal controller transmits the question answer regarding the question received to the energy management controller (see fig. 4 and par. 36-37 and 49-51: the QA interchange between the system generated questions and user response further establishes a basis for assessing behavior analysis and subsequently predictive event degerminators, wherein processing is performed between information handling, knowledge processing, data handing and controllers), and
wherein when further receiving the question answer transmitted from the user terminal controller, the energy management controller predicts demand response implementation probability of the user and a demand response amount of the at least one management target based on the question answer received (see fig. 4, and par. 49-51: based on the series of question and answer exchange initiated by the system, answers provided by users and in light of historical and profile data, a profile processing analysis is further conducted to establish behavior characteristics to drive characteristic consumption).
While CHANDRASEKARAN focuses on a system and method of engaging with a user in question and answer sessions designed to elicit customer profile and energy use data in an effort to predict power consumption, the art fails to explicitly address a situation wherein an energy management controller predicts an energy consumption amount of the at least one or more management target based on the question answer.
	Like CHANDRASEKARAN, ALBERT is directed to an energy prediction system and method, wherein the outcome is directed by question and answer (QA) sessions.  However, the art further teaches of a system which collects user consumption data based on user QA input and smart meter data, wherein predictions are made based on several quantity-based consumption factors (pg. 4019, col. 2, par. 1-2 and pg. 4029, col. 1, par. 2-3).
before the effective filing date of the invention, to employ the use of ALBERT's system and method of using QA inputs to better assess quantity based predictions, with CHANDRASEKARAN's system and method of QA-based prediction driven results, to provide a system which fully employs user, operational and knowledge/storage-based data to provide optimized predictive resultants which are directly targeted to the user, situation and end-products, as well as provide more direct incentives for users to conserve energy.	
		
	
2. (Canceled) 

As per claim 3 (Currently Amended), the combination of CHANDRASEKARAN and ALBERT teaches all of the limitations noted in the base claim(s) as outlined above, wherein ALBERT further teaches of the energy operation support system according to claim 1, wherein when receiving the question answer, based on the pre-registration information, the conventional result information, and the question answer (see pg. 4021, col. 1, par. 1-2: consumption patterns are generated from customer/user question/answer samples), the energy management controller performs cluster [e.g., group] analysis on a behavior of a demand response of the user by question item specified by information on the question answer and predicts demand response implementation probability of the user from a result of the cluster analysis (see pg. 4021, col. 1, par. 1-2: group analysis is centered on targeting segments based on demand response initiatives).

As per claim 4 (Currently Amended), the combination of CHANDRASEKARAN and ALBERT teaches all of the limitations noted in the base claim(s) as outlined above, wherein ALBERT further teaches of the energy operation support system according to claim 1, wherein when preparing a question that induces a behavior of a demand response of the user, 

As per claim 5 (Currently Amended), the combination of CHANDRASEKARAN and ALBERT teaches all of the limitations noted in the base claim(s) as outlined above, wherein ALBERT further teaches of the energy operation support system according to claim 1, wherein when predicting a demand response amount of the at least one management target, the energy management controller plans an operation plan for operating electric power of the entire at least one management target based on a demand response predicted (see pg. 4028, col. 1, par. 2 through col. 2, par. 1: appliance related questions are used to predict characteristics of use/states relative to induced consumption parameters).

As per claim 6, the combination of CHANDRASEKARAN and ALBERT teaches all of the limitations noted in the base claim(s) as outlined above, wherein ALBERT further teaches of the amount of the at least one management target the energy operation support system according to claim 5, wherein when preparing the operation plan, the energy management controller evaluates an incentive for the user based on the operation plan planned, and notifies the user terminal controller of information regarding the evaluated incentive as prior information before the user uses the at least one management target (see pg. 4020, col. 2, par. 6 through pg. 4021, col. 1, par. 1-2: as a result of prediction planning based on the question and answer exchanges, the system is capable of offering incentive based initiative to curve or offset costs and/or energy usage).

As per claim 7 (Currently Amended), CHANDRASEKARAN' teaches of an energy operation support method in a system including:
an energy management apparatus configured to manage at least one or more management target configured to consume energy (see fig. 1, and par. 5, and 18: the knowledge manager interfaces with storage and control elements to facilitate the distribution of energy), and
a user terminal configured to transmit and receive information to and from the energy management apparatus via a network (see fig. 2-3, and par. 17-18: system relies on several input/output devices for the user to interface with the system in providing input for question/answer sessions, as well as capturing system operative data),
the energy operation support method comprising:
a first step in which the energy management apparatus prepares a question regarding a behavior of a user who uses the at least one or more management target, and transmits the question prepared to the user terminal (see fig. 3-4 and par. 2 and 36: the information handling system consist of information handlers which formulate questions and interface with users and databases, the knowledge management system which further engages with control elements of the system to facilitate energy control),
a second step in which the user terminal transmits a question answer regarding the question received to the energy management apparatus when receiving the question transmitted from the energy management apparatus in the first step (see fig. 3 and par. 1, 18 and 33: application user interfaces and/or application programming interfaces are used to interact with users for multimodal question and answer sessions), and

wherein when further receiving the question transmitted from the energy management apparatus, the user terminal transmits the question answer regarding the question received to the energy management apparatus (see fig. 4 and par. 36-37 and 49-51: the QA interchange between the system generated questions and user response further establishes a basis for assessing behavior analysis and subsequently predictive event degerminators, wherein processing is performed between information handling, knowledge processing, data handing and controllers), and
wherein when further receiving the question answer transmitted from the user terminal, the energy management apparatus predicts demand response implementation probability of the user and a demand response amount of the at least one management target based on the question answer received (see fig. 4, and par. 49-51: based on the series of question and answer exchange initiated by the system, answers provided by users and in light of historical and profile data, a profile processing analysis is further conducted to establish behavior characteristics to drive characteristic consumption).
CHANDRASEKARAN teaches of a system and method of engaging with a user in question and answer sessions designed to elicit customer profile and energy use data in an effort to predict power consumption, wherein the reference fails to explicitly address a situation wherein an energy management controller predicts an energy consumption amount of the at least one or more management target based on the question answer.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of ALBERT's system and method of using QA inputs to better assess quantity based predictions, with CHANDRASEKARAN's system and method of QA-based prediction driven results, to provide a system which fully employs user, operational and knowledge/storage-based data to provide optimized predictive results which are directly targeted to the user, situation and end-products and capable of providing greater incentive based incentive to minimize consumption.	

As per claim 8 (Currently Amended), CHANDRASEKARAN' teaches of an energy management apparatus comprising a controller configured to manage at least one or more management target configured to consume energy, wherein the controller includes:
a question preparation unit configured to prepare a question regarding a behavior of a user who uses the at least one or more management target, the question preparation unit configured to transmit the question prepared to a user terminal via a network (see fig. 3-4 and par. 2 and 36: the information handling system consist of information handlers which formulate questions and interface with users and databases, the knowledge management system which further engages with control elements of the system to facilitate energy control), and
a prediction calculation unit configured to predict, when receiving a question answer transmitted from the user terminal, at least one or more management target based on the question answer received (see fig. 4, and par. 49-51: system initiates predicted event results based on question and answer dialogs between the user and system processing),
wherein when receiving pre-registration information from the user terminal (see par. 36-37: during the question/answer analysis phase, the system relies on predetermined profile and end user characteristic data as a source for considering behavioral outcomes), the question preparation unit prepares a question that induces a behavior of a demand response of the user based on the pre-registration information received and conventional result information regarding a demand response, and transmits the question prepared to the user terminal (see fig. 3-4, and par. 36-37: profiling components set the stage for determining/ outlining behavioral technics resulting from predetermined characteristics and system generated QA input to target, segment or place context parameters for further processing analysis), and
wherein when receiving the question answer transmitted from the user terminal, the prediction calculation unit predicts demand response implementation probability of the user and a demand response amount of the at least one management target based on the question answer received (see fig. 4, and par. 49-51: based on the series of question and answer exchange initiated by the system, answers provided by users and in light of historical and profile data, a profile processing analysis is further conducted to establish behavior characteristics to drive characteristic consumption).
CHANDRASEKARAN teaches of a system and method of engaging with a user in question and answer sessions designed to elicit customer profile and energy use data in an effort to predict power consumption.  However, the reference fails to explicitly address a situation wherein an energy management controller predicts an energy consumption amount of the at least one or more management target based on the question answer.
	ALBERT focuses on an energy prediction system and method, wherein the outcome is directed by question and answer (QA) sessions, wherein the reference further teaches of a system which collects user consumption data based on user QA input and smart meter data, wherein predictions are made based on several quantity-based consumption factors (pg. 4019, col. 2, par. 1-2 and pg. 4029, col. 1, par. 2-3).
before the effective filing date of the invention, to employ the use of ALBERT's system and method of using QA inputs to better assess quantity based predictions, with CHANDRASEKARAN's system and method of QA-based prediction driven results, to provide a system which fully employs user, operational and knowledge/storage-based data to provide optimized predictive resultants which are directly targeted to the user, situation and end-products.	

9. (Canceled) 

As per claim 10 (Currently Amended), the combination of CHANDRASEKARAN and ALBERT teaches all of the limitations noted in the base claim(s) as outlined above, wherein ALBERT further teaches of the energy management apparatus according to claim 8, wherein when receiving the question answer transmitted from the user terminal (see fig. 2-3, and par. 17-18: system relies on several input/output devices for the user to interface with the system in providing input for question/answer sessions, as well as capturing system operative data), based on the pre-registration information, the conventional result information, and the question answer (see pg. 4021, col. 1, par. 1-2: consumption patterns are generated from customer/user question/answer samples), the prediction calculation unit performs cluster analysis on a behavior of a demand response of the user by question item specified by information on the question answer and predicts demand response implementation probability of the user from a result of the cluster analysis (see pg. 4021, col. 1, par. 1-2: group analysis is centered on targeting segments based on demand response initiatives).

As per claim 11 (Currently Amended), the combination of CHANDRASEKARAN and ALBERT teaches all of the limitations noted in the base claim(s) as outlined above, wherein ALBERT further teaches of the energy management apparatus according to claim 8, 

As per claim 12 (Currently Amended), the combination of CHANDRASEKARAN and ALBERT teaches all of the limitations noted in the base claim(s) as outlined above, wherein ALBERT further teaches of the energy management apparatus according to claim 8, wherein when predicting a demand response amount of the at least one management target, the prediction calculation unit plans an operation plan for operating electric power of the entire at least one management target based on a demand response amount of the at least one management target predicted (see pg. 4028, col. 1, par. 2 through col. 2, par. 1: appliance related questions are used to predict characteristics of use/states relative to induced consumption parameters).

As per claim 13, the combination of CHANDRASEKARAN and ALBERT teaches all of the limitations noted in the base claim(s) as outlined above, wherein ALBERT further teaches of the energy management apparatus according to claim 12, wherein when preparing the operation plan, the prediction calculation unit evaluates an incentive for the user based on the operation plan planned, and notifies the user terminal of information regarding the evaluated incentive as prior information before the user uses the at least one management target (see pg. 4020, col. 2, par. 6 through pg. 4021, col. 1, par. 1-2: as a result of prediction planning based on 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  CHANDRASEKARAN focuses on a system and method which uses QA input as a basis for controlling a predicative based system; ALBERT teaches of a method for predicting user consumption resulting from QA.  The balance of the references cited in the attached PTO Form-892 focus on using QA input combined with operational and stored data to generate predictive results which are subsequently used as controlling agents.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN BOOKER whose telephone number is (571)272-7827.  The examiner can normally be reached on M-F 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.






/Kelvin Booker/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119